Citation Nr: 0610814	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-11 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959 and November 1966 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In connection with this appeal, the veteran requested a 
Travel Board hearing.  Thereafter, in a statement dated in 
July 2004, he elected to have a hearing before a hearing 
officer at the RO.  By an October 2004 communication from the 
veteran's representative, the veteran's also withdrew his 
request for a hearing before a hearing officer at the RO.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)

The record before the Board demonstrates that a diagnosis of 
PTSD has been arguably indicated.  The veteran has maintained 
that he was exposed to stressful incidents in active service 
that resulted in PTSD.  Some medical providers, though by no 
means all, appear to have accepted the veteran's account of 
his experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the U.S. Court of Appeals for 
Veterans Claims (Court), "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The veteran's service personnel records reveal that, during 
his military service in Vietnam, he served with the 
Headquarters and Headquarters Troop (HHT) Company, 2nd 
Squadron, 11th Armored Cavalry of the U.S. Army.  In January 
1971, he began service with D Company, 1st Squadron, of the 
11th Armored, and from February 1971 to his departure from 
Vietnam in April 1971, he served with Headquarters Company, 
1st Battalion, 501st Infantry.  Unit records for the 11th 
Armored confirm this unit, including elements of the HHT Co., 
2nd Sqdn., participated in combat operations against enemy 
forces in Cambodia and Vietnam.  Thus, for the limited 
purposes of this decision, the Board accepts the veteran's 
claims of participation in firefights and the recovery of 
dead bodies.

A review of the record reflects that the veteran's VA health 
care provider has indicated that the veteran may have PTSD as 
a consequence of his experiences in Vietnam.  Specifically, 
the claims file includes three examination reports from the 
veteran's VA psychiatrist.  The first two examination 
reports, dated in February 2002 and February 2004, reflect 
that the veteran underwent thorough mental health 
examination; however, the diagnosis of PTSD was deferred.  
However, the third examination report, dated in November 
2004, notes that the veteran spent a year in Vietnam, was 
involved in quite a few firefights as well as shipping bodies 
back to the states, and includes an "impression" of PTSD.  
Other medical reports cite PTSD, but as noted with the 
November 2005 VA medical opinion, "without a thorough work 
up".  The Board totally agrees with this assessment of the 
medical evidence in this case that supports the veteran's 
claim. 

Overall, the Board finds the medical opinions that support 
the veteran's claim to be of limited probative value as the 
basis of these opinions is very unclear.  For example, the 
"impression" of PTSD is not a diagnosis or finding of PTSD.  
The medical evidence, overall, the supports the veteran's 
claim that he has PTSD are ambiguous, particularly in light 
of the veteran's medical history which clearly reveals 
problems other than PTSD. 

It is noted that a November 2005 report of VA PTSD 
examination reflects that, based on examination of the 
veteran and review of his claims file, the examiner, a 
psychologist, did not provide a diagnosis of PTSD.  
Specifically, the examiner noted that the veteran chose only 
a very few symptoms of PTSD and these are well controlled by 
medications.  

In this regard, it is also noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Based on a total review of the evidence the Board finds the 
medical evidence that finds the veteran does not have PTSD 
outweighs the medical evidence indicating that he has PTSD. 

The medical opinion of November 2005 is clearly based on a 
review of the medical evidence of record and addresses the 
key issues in this case, as cited by the Board in the remand 
of September 2005.  The November 2005 medical opinion clearly 
addresses the critical questions and provides reasons and a 
solid basis for the opinions, which other medical opinions 
that arguably support the veteran's claim lack. 

The Board also finds that the post-service medical records, 
clearly indicating disorders other than PTSD, provide much 
evidence, overall, against this claim. 

The Board has considered, in detail, the veteran's alleged 
"traumatic events" as well as those statements and evidence 
submitted in support of this claim.  However, the Board has 
also reviewed in detail the veteran's record and statements 
to the VA since his discharge from active service.  The 
veteran's statements are, at best, inconsistent.  For 
example, the veteran problems as noted by the veteran within 
the August 1990 VA examination and a May 1990 report as 
oppose to those he cites only after he files a claim seeking 
service connection for PTSD.  In fact, the veteran has filed 
a series of claims with no basis in the medial record, 
providing factual evidence against his current claim of PTSD.  

In this case, the Board finding is precisely that the 
inconsistencies in this record demonstrate that he lacks 
credibility as to his assertions made in the context of the 
claim for service connection for PTSD.  If follows from such 
a conclusion that no further medical evidence can avail the 
appellant for two reasons.  First, a credibility 
determination is an adjudicative, not a medical 
determination.  Second, no opinion advanced by a medical 
provider can carry more probative value than that which may 
be assigned to evidence upon which it is based.  It follows 
that where establishing critical facts depends upon the 
credibility of the claimant, a medical opinion can carry no 
probative value if the claimant has no credibility.  The 
veteran's pervasive inconsistencies are also determinative in 
another context, and makes this case distinguishable from 
both Wood or Cohen v. Brown, 10 Vet. App. 128 (1997), for 
even assuming that the statements supplied by the veteran 
would be sufficient to establish a stressor (as we have in 
this case), it would be necessary for a party with medical 
expertise to find those events were adequate to constitute 
"stressors" to cause PTSD and that the remainder of the 
diagnostic criteria to support such a diagnosis have been 
met.  This, in turn, however, hinges upon the question of the 
probative value of the information the veteran provides to 
the medical provider.  It follows that further medical input 
would be pointless as no diagnosis emerging from an 
examination could be more reliable than the inconsistent 
evidentiary assertions supplied by the veteran.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for the reasons cited above, the preponderance of the 
evidence is against the claim.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case and the 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2005 supplemental statement of the 
case includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Finally, the 
Board notes that initial notice was provided in November 2002 
prior to the rating decision on appeal, and the letter on 
page four asks the veteran to provide any evidence in his 
possession pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In light of the denial of 
service connection, additional notice regarding these points 
are rendered moot. 

Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran. 

In the present appeal, by way of the November 2002 letter, 
the veteran was generally provided with notice of what type 
of information and evidence was needed to substantiate his 
claim.

With respect to the duty to assist, the RO has obtained 
service medical records and post-service VA examination 
reports.  In addition, the Board remanded this case to the RO 
to fulfill the duty to assist.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


